Citation Nr: 1706372	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-21 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to service-connected low back disability.

2.  Entitlement to service connection for a disability of the left upper extremity, to include as secondary to service-connected low back disability.

3.  Entitlement to service connection for a urinary disability, to include as secondary to service-connected low back disability.

4.  Entitlement to service connection for right knee disability, to include as secondary to service-connected low back disability.

5.  Entitlement to a rating in excess of 40 percent for service-connected low back disability.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right knee disability, claimed to have resulted from VA surgery.
REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to October 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007, May 2008, and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Specifically, in the October 2007 rating decision, the RO continued a 40 percent disability rating for the Veteran's service connected low back disability, denied service connection for a neurological disorder of the left upper extremity and for a right knee disability, and determined that new and material evidence had not been presented to reopen a previously denied claim of service connection for a neck disability.  In January 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In the May 2008 rating decision, the RO continued a 30 percent disability rating for the Veteran's service connected psychiatric disorder and denied service connection for a disability manifested by lower urinary tract symptoms and for erectile dysfunction.  In June 2008, the Veteran filed an NOD wherein he asserted that his urinary tract symptoms and erectile dysfunction were secondary to his service-connected back disability.  An SOC was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In the May 2011 decision, the RO denied service connection for a right knee disability upon finding that new and material evidence had not been submitted to reopen that claim.  That same month, the Veteran filed an NOD.

In April 2012, the Board dismissed the Veteran's appeal as to the claim for service connection for erectile dysfunction, finding that the Veteran had withdrawn that matter from appellate consideration; denied a rating in excess of 30 percent for the Veteran's service-connected psychiatric disability; and determined that the Veteran claim for service connection for a neck disability must be reconsidered due to the receipt of official service department records that were not before the RO when the claim was originally adjudicated.  The Board then remanded for further development the claim for service connection for a neck disability, a disability of the left upper extremity, a urinary disability, and a right knee disability, as well as the claim for a rating in excess of 40 percent for service-connected low back disability.  The Board also remanded, for issuance of an SOC, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for right knee disability.  (Parenthetically, the Board notes that although the RO in its May 2011 decision had framed the claim as one to reopen a previously denied claim of service connection for a right knee disability, it is apparent from the Veteran's NOD that in addition to having filed a claim for service connection for a right knee disability, he is seeking entitlement to compensation to a right knee disability under the alternative theory that he had additional disability of the right knee that was caused by VA medical  or surgical treatment.  See 38 U.S.C.A. § 1151 (West 2014).  As such, the Board framed the issue as set forth on the title page of this decision.)

In April 2014, the RO issued an SOC addressing entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability, claimed to have resulted from VA surgery.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the following month.  On that Form 9, the Veteran checked the box indicating his desire to present testimony at a Board hearing.  

In June 2014, the RO issued a supplemental SOC (SSOC) wherein it continued to deny the Veteran's claim for service connection for a urinary disability, a right disability, and a neurological disability of the left upper extremity, all to include as secondary to the Veteran's service-connected low back disability.  Also denied was the claim for service connection for a neck disability.  In July 2014, the RO issued an SSOC continuing the denial of a rating in excess of 40 percent for the Veteran's service-connected low back disability.  All matters were then certified or recertified for appeal to the Board.

In September 2015, the Board remanded the claims for service connection for a neck disability, a disability of the left upper extremity, a urinary disability, and a right knee disability, the claim for a rating in excess of 40 percent for service-connected low back disability, and the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability.  Specifically, the matters were remanded for the Veteran to be scheduled for a Board hearing before a Veterans Law Judge.

In April 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

In July 2016, the Veteran, through his representative, submitted additional medical evidence directly to the Board, which evidence was accompanied by a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2016).  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file the Veteran has a separate Virtual VA file.  Contained in the Veteran's Virtual VA file are, among other records, the reports of the most recent VA examinations conducted in 2014.  All records have been reviewed.

For reasons expressed below, the matters on appeal are, again, being remanded again to the AOJ. VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the evidence submitted by the Veteran's attorney in July 2016 consists of a report from a private vocational expert.  The Veteran's attorney requested, based on this evidence, that the Veteran be awarded a total disability rating based on individual unemployability (TDIU).  However, no such matter is currently before the Board.

The Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the evidence submitted by the Veteran's attorney does not suggest that the Veteran is unable to engage in substantially gainful employment due solely to his service-connected low back disability, the rating for which is on appeal.  Rather, the private vocational rehabilitation counselor's report addresses the Veteran's service-connected psychiatric disorder, in addition to the impact of his low back disability on his occupational functioning.  The report also addresses the occupational impact of pain resulting from nonservice-connected disabilities.  

As such, the Board finds that entitlement to a TDIU solely due to the Veteran's low back disability has not been raised in connection with the current claim for higher rating; but, rather, the matter of entitlement to a TDIU based on multiple disabilities has been raised.  As this matter has not been adjudicated by the AOJ, it is not properly before the Board, and is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9 (2016).


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decisions on these matters.

As noted above, in its April 2012 action, the Board remanded, for further development, the Veteran's claims for service connection for a neck disability, a disability of the left upper extremity, a urinary disability, and a right knee disability.  Specifically, the Board remanded those matters for the Veteran to afforded VA examinations to determine the etiology of his right knee, left shoulder, neck, and urinary disorders.  As to each disability, the Board instructed that the examining clinician provide an opinion as to whether it is as least as likely as not the claimed disability (1) is related to the Veteran's active military service, (2) is proximately due to the Veteran's service-connected low back disability, and/or (3) has been permanently worsened by the Veteran's service-connected low back disability.

The Board notes that when the Secretary provides the claimant with a VA medical examination or opinion, he must ensure that the examination or opinion provided is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA medical examination or opinion is adequate if it is "thorough and contemporaneous," considers the veteran's prior medical examinations and treatment, and "describes the disability . . . in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)).  Indeed, a "medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions."  Stefl, 21 Vet. App. at 124; see Nieves-Rodriguez, 22 Vet. App. at 304 ("most of the probative value of a medical opinion comes from its reasoning").

A review of the record shows that the Veteran underwent VA cervical spine and shoulder examinations in May 2014, the reports of which are located in his Virtual VA file.  As regards to the requested etiology opinions, the examiner opined that the Veteran's diagnosed degenerative disc disease of the cervical spine and rotator cuff tendinitis of the left shoulder were less likely than not incurred in or caused by service.  As rationale for that opinion, the examiner noted the Veteran's report that he had injured his cervical spine and left shoulder in service in 1986 when he fell down a flight of stairs.  The examiner determined however that any injury to the spine or left shoulder sustained at that time were soft tissue injuries that resolved, opining that otherwise the Veteran would have been treated more extensively at the time of injury and since discharge.  

Regarding the likelihood that the Veteran's neck or shoulder disability was caused or aggravated by this service-connected low back disability, the VA examiner stated the following: "[A] [l]umbar spine injury cannot cause secondary cervical spine injury and a shoulder injury.  [T]his is medically improbable, there is no connection between the lumbar spine and the shoulder, there is hardly any connection between a lumbar spine condition and cervical spine."  Notably, the clinician did not, as requested, address the likelihood that either disability has been permanently worsened by the Veteran's service-connected low back disability.

The Board points out that secondary service connection is a two-part issue that involves analysis of both causation and aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that secondary service connection is a two-part issue that involves analysis of causation and analysis of aggravation); 38 C.F.R. § 3.310 (2016).  Thus, because VA clinician did not address the second element of secondary service connection, there has not been compliance with the terms of the Board's April 2012 remand and the May 2014 opinion report is inadequate for rating purposes.  Another remand of the Veteran's claims for service connection for disabilities of the cervical spine and left upper extremity is therefore required for a new opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand"); 38 C.F.R. § 3.159 (c)(4) (2016).

Furthermore, specific to the Veteran's claim for service connection for a disability of the left upper extremity, the Veteran has maintained that since the fall in service he has experienced pain and numbness in his left upper extremity, which radiates down his arm from his shoulder.  Although the shoulder examination assessed the Veteran's rotator cuff tear, the Veteran was not afforded a neurological examination.  Thus, to ensure that the evaluation of the claim is a fully informed one, on remand, the Veteran should be afforded a neurological examination to determine to assess the nature and etiology of his complaints of radiating pain and numbness in the left upper extremity.

Also, with regard to the Veteran's claimed neck disability, the Board noted in its April 2012 action that the Veteran had indicated that he was treated for his neck disability during service, which treatment was received at a Biloxi, Mississippi, military hospital.  Although a review of the Veteran's service treatment records revealed no reference to treatment at that hospital, the Board instructed the AOJ to obtain any outstanding service treatment records, to include any treatment the Veteran received from a Biloxi, Mississippi, military hospital while in service.  In April 2013, the AOJ submitted a request for the Veteran's active duty inpatient clinical records for treatment at the Biloxi, Mississippi, military hospital for the time period from September 30, 1985 to December 31m 1985, using PIES Code "C01."  A response was received in June 2014 that stated that the allegation had been investigated and the following results were found: "No search possible based on info furnishes: Index of retired records at NPRC [(National Personnel Records Center]) does not list the requested: Biloxi, MS Military Hospital 1985."  No follow-up requests were made by the AOJ after having received such response.

The Board cannot conclude, based on the response provided, that the records referred to by the Veteran do not exist.  Notably, it appears that the request was not actually submitted to the NPRC as it was determined that "Biloxi, MS Military Hospital" did not appear in some index of NPRC records.  However, the Veteran never alleged that the Biloxi, Mississippi, military hospital was the name of the facility where he was treated.  Rather, he has continuously maintained that he could not remember the specific name of the facility, but that it was a military hospital in Biloxi, Mississippi.  Moreover, the dates utilized in the records request do not match the dates that the Veteran indicated having been treated for a neck injury.  Indeed, the Veteran has consistently maintained that he injured his neck in 1986.  

Overall, the Board finds that the efforts undertaken by the AOJ do not comply with the terms of the Board's previous remand or with VA's duty to assist.  See 38 C.F.R. § 3.159 (c)(2) (2016) ("VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile").  Accordingly, on remand, further efforts must be undertaken to attempt to obtain any inpatient clinical records pertaining to treatment of the Veteran's neck in service.  In this regard, the Board notes that an internet search reveals that U. S. Air Force Medical Center Keesler is located at Keesler Air Force base in Biloxi, Mississippi.  Thus, a request for records should be made to that facility.  The AOJ must also determine whether there existed in 1986 any other military hospital in Biloxi, Mississippi, or the surrounding area, and a request for records must also be made to any identified facility.  

The Board further notes that medical records reveal that the Veteran was seen for complaints of low back pain in April 1986 after he slipped on the stairs while aboard a submarine.  He was thereafter admitted to the Naval Hospital Charleston for 9 days.  As the Veteran reports that he injured his neck at the same time that he injured his back and because it is not clear whether all inpatient clinical records pertaining to treatment of the Veteran have been received from Naval Hospital Charleston, a request for relevant records should also be made to that facility.

As regards to the Veteran's claim of service connection for a urinary disorder, it is not clear that the Veteran was afforded the appropriate examination to assess the nature and etiology of the claimed disability.  Of record is the report of a May 2014 examination specific to the male reproductive system.  As noted above, although the Veteran's appeal previously encompassed the issue of entitlement to service connection for erectile dysfunction, that claim was withdrawn.  Curiously, under the medical history section, the examination report references a May 6, 2014, genitourinary examination; there is no evidence that such an examination was in fact conducted as the record before the Board contains no report of a May 2014 genitourinary examination.  In any event, the opinion provided does not comply with the Board's April 2012 remand directives and is not adequate to rely upon in this case.  Indeed, the examiner simply stated the following: "[F]requent urination day and night persists, etiology is not clear, may be due to polydipsia."  Accordingly, because the examiner did not provide the requested opinions, another remand is unfortunately necessary.  See Barr and Stegall, both supra.

For the same reason, the Board finds it necessary to remand the Veteran's claim of service connection for a right knee disability.  A review of the examination report reveals that the examiner merely opined that the Veteran's "right knee pain is not caused by his low back condition or aggravated by his military service."  Not only did the examiner fail to address whether the Veteran's right knee disability, diagnosed at the time of the examination as osteoarthritis, was aggravated by his service-connected low back disability, but the examiner provided no rationale for the opinion regarding causation.  See Stefl and Nieves-Rodriguez, both supra.  Accordingly, because the examiner did not provide the requested opinions, another remand is unfortunately necessary.  See Barr and Stegall, both supra.

The Board acknowledges the report of private medical evaluation that was conducted in June 2013.  A review of that report shows that the private clinician reviewed various pertinent documents and conducted an examination of the Veteran.  The clinician then opined that the "injuries sustained to the claimant's cervical and lumbar spine, right knee and left shoulder occurred while the claimant was in military service.  Notably, it does not appear as though the private clinician had access to the entirety of the Veteran's claims file.  See Nieves-Rodriguez, 22 Vet. App. at 304 (failure by an examiner to review a claims file will render an examination inadequate if there is information in the claims file that is important and necessary for a doctor to make an informed medical opinion); Stefl, 21 Vet. App. at 124 (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  Further, the records cited by the private clinician fail to document an injury to the cervical spine, right knee, or left shoulder during service.  Although the Veteran reports having injured his neck, right knee, and shoulder at the time of the in-service fall, the record as it currently stands, does not contain supporting evidence, such as notations of treatment of the neck, right knee, or shoulder at the time of the injury or thereafter.  Thus, it is unclear to the Board what evidence was relied upon by the private clinician to support the conclusion that the injuries occurred during service.  Without a more detailed rationale of how that conclusion was reached, the Board cannot rely upon that opinion to conclude that the claimed disabilities are due to service.  Stefl, 21 Vet. App. at 124; see Nieves-Rodriguez, 22 Vet. App. at 304 ("most of the probative value of a medical opinion comes from its reasoning").

As regards to the claim for a rating in excess of 40 percent for service-connected low back disability, the report of the private vocational assessment, dated in June 2016, reveals that the Veteran was then undergoing physical therapy related to his back one to two times a week at Somerset Metabolic Institute.  Given that the evidence indicates the potential existence of relevant records, the Board finds that the matter must be remanded for the AOJ to attempt to obtain the physical therapy records, as these records may contain information relevant to rating the severity of the Veteran's service-connected low back disability.  See 38 U.S.C.A § 5103A (b)(1) (West 2014) (requiring VA to assist claimants in obtaining evidence necessary to substantiate their claims by making "reasonable efforts to obtain relevant records (including private records)"); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim"); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).


Lastly, as regards to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for right knee disability which is claimed to have resulted from VA surgery, the law provides that compensation shall be awarded for a "qualifying additional disability" in the same manner as if such additional disability was service connected if the disability was:

	(a) . . . not the result of the veteran's willful misconduct and--

	(1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability . . . was--

	(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or

	(B) an event not reasonably foreseeable. . .

38 U.S.C.A. § 1151 (West 2014); see Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996) (amending section 1151 to incorporate fault requirement and providing that those amendments were made applicable only to claims filed on or after October 1, 1997).  Thus, to obtain benefits under 38 U.S.C. § 1151(a), a claimant must show: (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either a fault on the part of VA or an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361(d)(1) (2016).  To establish that the proximate cause of a qualifying additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show either (1) that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (2) that VA furnished the care, treatment, or examination without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of an additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In the instant case, the Veteran is claiming to have suffered an additional disability as a result of right knee surgery performed at a VA facility in April 2005.  In October 2008, a request was made for copies off all records pertaining to the Veteran's April 2005 VA surgery.  Records obtained from the East Orange, New Jersey, VA Health Care System show that on April 29, 2005, the Veteran underwent a right knee arthroscopy (partial medical meniscectomy and chondroplasty, medial femoral condyle).  During his 2016 hearing, the Veteran reported that since undergoing surgery on his right knee, he has had problems with stability that did not exist prior to surgery and has also experienced a decrease in strength, mobility, and endurance.

Notably, no VA medical review, examination, or opinion has been obtained in connection with the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151.  Given the facts of this case and because a claim for compensation under 38 U.S.C.A. § 1151 involves medical questions that the Board itself is not competent to address, the Board finds that the matter must be remanded for the AOJ to obtain an opinion that provides a comprehensive analysis of the Veteran's claim.  See 38 U.S.C.A § 5103A(d) (West 2014).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claims-in particular, the claim for an increased rating.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the claims file any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.
 
Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records.  

Here, the record reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in East Orange, New Jersey, and records from that VAMC dated through June 2014 are associated with the file.  However, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the East Orange VAMC all records of pertinent evaluation and/or treatment of the Veteran since June 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014).  But see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these natters are hereby REMANDED for the following action:

1.  Obtain from the East Orange VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since June 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Undertake appropriate action, to particularly include contact with the NPRC, as well as any other appropriate source(s), to obtain any inpatient hospitalization records pertaining to treatment of the Veteran in or around April 1986 at the U. S. Air Force Medical Center Keesler in Biloxi, Mississippi, and/or the Naval Hospital Charleston.  The AOJ should also determine whether there existed in 1986 any other military hospital in Biloxi, Mississippi, or the surrounding area, and a request for records must also be made to any identified facility.  All records and/or responses received should be associated with the claims file.

3.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  
Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records, to include records pertaining to physical therapy received for his lumbar spine at Somerset Metabolic Institute.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses have been associated with the claim, arrange for the Veteran to undergo VA examination for neurological disorders by an appropriate clinician.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All necessary tests and studies (to include nerve testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify any current neurological disorder of the left upper extremity.  This should include any such validly diagnosed disability at any point pertinent to the claim for service connection on appeal (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should provide a medical opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

a) had its onset in, or is otherwise medically-related to the Veteran's military service; or, if not,

b) was caused, OR is or has been aggravated (worsened beyond natural progression), by the Veteran's service-connected low back disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as the Veteran's lay assertions regarding the nature, onset, and continuity of neurological symptoms.

The examiner is reminded that that merely stating that it is his/her opinion that any identified neurological disorder of the left upper extremity is not related to service and was not caused or aggravated by the Veteran's service-connected low back disability is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles and the examiner's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made

All examination findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  After all records and/or responses have been associated with the claim, arrange for the Veteran to undergo VA examination for urinary disorders by an appropriate clinician.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify any current urinary disorder.  This should include any such validly diagnosed disability at any point pertinent to the claim for service connection on appeal (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should provide a medical opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

a) had its onset in, or is otherwise medically-related to the Veteran's military service; or, if not,

b) was caused, OR is or has been aggravated (worsened beyond natural progression), by the Veteran's service-connected low back disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as the Veteran's lay assertions regarding the nature, onset, and continuity of urinary symptoms.

The examiner is reminded that that merely stating that it is his/her opinion that any identified urinary disorder is not related to service and was not caused or aggravated by the Veteran's service-connected low back disability is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles and the examiner's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the May 2014 VA examiner an addendum opinion addressing the Veteran's disability of the cervical spine and rotator cuff tendinitis of the left shoulder.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as (i.e., a 50 percent or greater probability) not that the Veteran's currently diagnosed degenerative disc disease of the cervical spine and rotator cuff tendinitis of the left shoulder:

a) had its onset in, or is otherwise medically-related to the Veteran's military service; or, if not,

b) was caused, OR is or has been aggravated (worsened beyond natural progression), by the Veteran's service-connected low back disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence (to include evidence submitted by the Veteran) and all lay assertions, to include Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the May 2014 VA examiner an addendum opinion addressing the Veteran's right knee disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as (i.e., a 50 percent or greater probability) not that the Veteran's currently diagnosed osteoarthritis of the right knee

a) had its onset in, or is otherwise medically-related to the Veteran's military service; or, if not,

b) was caused, OR is or has been aggravated (worsened beyond natural progression), by the Veteran's service-connected low back disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence (to include evidence submitted by the Veteran) and all lay assertions, to include Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  Arrange for the Veteran's claims file to be reviewed by a physician to obtain an opinion in connection with the Veteran's claim for compensation benefits under the provisions of 38 U.S.C. § 1151.  

The examiner should opine whether the Veteran has suffered additional disability as the result of the April 2005 right knee surgery.  The clinician should specifically consider the Veteran's report that since undergoing surgery on his right knee, he has had problems with stability that did not exist prior to surgery and has also experienced a decrease in strength, mobility, and endurance.

If it is determined that the Veteran does not have an additional disability as the result of the April 2005 knee surgery , the clinician should so state and should set for forth specific reasons for his/her determination in this regard.  

If it is determined that additional disability has resulted, the examiner should opine whether any additional disability:  

(a) was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or .

(b) was proximately caused by an event not reasonably foreseeable, and, if ao whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  

The clinician must provide reasons for the conclusions reached--to include, as appropriate, citation to specific evidence of record and/or medical authority.

If the examiner cannot provide an opinion without resort to speculation, the physician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the cause of additional disability in this case or whether additional testing or information could be obtained that would lead to a conclusive opinion.

10.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Specifically review the opinions obtained on remand to ensure that they include the information requested above and are supported by a detailed and adequate rationale.

11.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each remaining claim on appeal in light of all evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.  

12.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons  and bases for all determinations, and afford them an appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

